Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1- 20 have been examined.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to computer-implemented method and the associated apparatus for an electronic system wherein receiving, from a sensor of the electronic circuit system, a motion signal associated with at least one of a position, a velocity, an acceleration, or an orientation of the medicament delivery device; storing, in a memory of the electronic circuit system; and transmitting, from the radio (of the electronic circuity system), a second wireless signal associated with the motion profile of a device, which is classified in CPC G08B13 or G08B21 or G08B29.
II. Claims 6-14, drawn to computer-implemented method having electronic circuit system include first and second sensors to produce first and second signal and further producing event detection notification based on the first and second signal, which is classified in CPC A61B5.
III. Claims 15-20, drawn to apparatus having power management module to modify output based on conditional threshold, which is classified in CPC H02J7 or H02J2007.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, III are directed to related data communication apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and different function.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the invention have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689